Realizing that the protection of the public health is one of the most important functions of municipal government, the makers of the Constitution, in fixing the debt limit of the various classes of municipalities, did not declare that the limit should never be exceeded, but took the precaution to provide that it should not be exceeded "unless in case of emergency the public health or safety should so require." In determining whether or not an emergency exists, we should not be guided by the standard of pioneer days, but should look at the question through the eyes of modern science, and give some heed to the voice of those who have made the question of public health a lifetime study. The only way to protect the public health is to take preventive measures. An emergency is simply a pressing necessity, and it will not do to say that no emergency exists until after an epidemic has actually occurred. On the contrary, we should hold that a case of pressing necessity is presented whenever the surrounding conditions are such as to jeopardize the public health.
Here a large number of persons live in a small area. Only cesspools and tanks are used for the disposal of sewerage. In some instances these cesspools and tanks are used by many persons, Because of the contour of the land, the flowage and seepage are through the city of Millersburg. In the opinion of the sanitary experts, this condition is a constant menace to the health of the people. For these reasons, I am constrained to the view that there exists under the Constitution an emergency entitling the city to issue bonds in excess of the debt limit of 3 per cent., and therefore cannot agree with the majority opinion. I am authorized to say that Judge Logan concurs in this dissent. *Page 113